Title: To Benjamin Franklin from Cadwalader Evans, 4 May 1771
From: Evans, Cadwalader
To: Franklin, Benjamin

Dear Doctor
Philadia May 4th 1771.
I received your letter by Capt. Sparks, who arrived at the Capes of Delaware, the same day Faulkner did, but by falling in with the land a little to the eastward, it was some days after, before he got into port.
Your account of Mr. Walpole’s, valueation of the Sample of Silk I sent you, gave us spirits; and I am ordered to desire you to thank that Gentleman, for his patriotick offer, in assisting us to procure eggs and reelers. We will gladly accept of the former to try how far they excell other eggs, in the qualities you mention. Last Summer we got Messrs. Willing & Morris, to write for some, to their correspondents in Spain and Italy. The first answer was from Cadiz, wherein they were informed, no eggs were to be procured there, but that they had sent, a considerable distance, into the Country for some, and woud forward them by the first safe conveyance. They arrived in March, in a round Tin Canister, whose top was closely fitted; it was afterwards wrapp’d in paper, and thick canvass sewed tight about it. When we open’d the Canister, the eggs were putrid, and offensive to an uncommon degree. The heat of the weather coud not have occassioned it, but we suspect the heat of the Cabbin, or place where they were kept, might have hatched numbers, who died for want of food, and infected the whole mass, or perhaps, a perspiration from the eggs, being retained in that close vessel and too warm an air, might produce the same effect. I am thus particular, as some hints may be taken, for their preservation over, in a genial state. Therefore, if Mr. Walpole, coud, without much trouble, procure us one or two pounds of Valencia eggs, I think they had better be put into wide mouth’d bottles, and several grooves cut in the sides of the corks, so as to admit a free communication with the outer air. Jarrs cover’d with Leather, and peirced with a large needle, or awl, might do as well. Another circumstance is worth attention; we think, a much lower degree of heat, will hatch the eggs in the Spring than the fall; if so, it will be best to send them in the forepart of winter, hung to some of the battens in the cabbin, rather than put in a chest, without the weather shoud be extream cold. We have hired a Languedocian to superintend the Filature next season, who says he was born and bred in the middle of a silk country; was always employed in the culture and manufacture of it, and having been in the East Indies, has some knowledge of their method and management of it also.
We shall see how he makes out; if well, it will save Mr. Walpole the trouble of procuring reelers; if not, we shall have time enough, before next season, to beg the favour of his assistance. Upon the whole, the experiment takes in the country, beyond our most sanguine expectations, and as to the managers of the filature it is a hobby horse to each of them.
Dr. Smith, desired I woud mention to you, that he had put into the care of Capt. Faulkner, several Volumes of our Transactions, to be deliver’d to you. One is for yourself, and the others, for several who have been chosen members of the Society. Some papers may be thought curious, some usefull, but, certainly, many of them shoud not have been published.
Imediately after hearing of his Fathers death Governor Penn, took Capt. Faulkners Cabbin. He was inform’d of this by Capt. Sparks, and also that his Brother’s Commission for Governor, signed by his Uncle was coming over in the February Packet for his approbation; but the Packet is not arrived yet. The Governors precipitate departure, is said to be, on account of settling the instructions—to wit who shall continue in office, and who come in, when a vacancy happens. He certainly leaves the Province with reluctance, and I am well assured, he says, he will return as soon as possible, purchase a seat 20 or 30 miles from town, [and] live in a quiet, private way. Some people who pass’d for Dick Penns friends, say he is illiterate, arbitrary and vindictive, and will be more apt to carry his party resentments into Government, than his brother; but as I think, we cannot be much worse off than we have been, it gives me little fresh concern.
Mr. Wharton has just reason to complain of me for not answering his last, long, and intelligent letter. My neglect was partly owing to the hopes of seeing him sooner than has happen’d; the same reason opperates more powerfully now, which I hope he will think of some weight, if it shoud happen otherwise. His own family are well; but his father has been an invalid all winter, and part of last summer. His present disorders are a slow fever, an inveterate cough, and a pertinacious refusal of all medicine. As I hope his father will yet do very well; shoud he be in England when this arrives, please to tell him his friend David Durrach, lived in our neighbourhood last summer, and I do not know that ever I saw him, which was almost every day, but I thought of the cordial friendship which seemed to subsist between them.
I intend to write to you shortly, by a Young Gentleman, who has lived with me several years, and goes over to improve himself in his proffession. In the meantime, and always, be assured I am Your truely Affectionate friend	
C: Evans

I send by Capt. Falconer a small snuff box, the manufacture of Lancaster, out of the root of a certain speceis of Laurel, I cannot tell which. It woud not be worth sending, but to an american, and merely on account of the wood.
 Endorsed: Dr Cad. Evans.   Nov. 26. 1770   May 4 1771